TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00094-CR



                             Victoriano Cruz Alvarado, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 377TH DISTRICT COURT OF VICTORIA COUNTY
       NO. 21-05-32850-D, THE HONORABLE ELI ELMO GARZA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On February 25, 2022, appellant Victoriano Cruz Alvarado filed a document with

the Court complaining of the trial court’s denial of his motion for bond reduction and the

representation provided by his appointed counsel.         Alvarado asserts that he is currently

incarcerated in the Victoria County, Texas jail. Liberally construing his filing as a notice of

appeal, we conclude that we lack jurisdiction over the appeal.

               The criminal appellate jurisdiction vested in this Court by the Texas Constitution

and the Code of Criminal Procedure is limited to counties in this Court’s appellate district. See

Tex. Const., art. V, § 6 (providing that courts of appeals “shall have appellate jurisdiction

co-extensive with the limits of their respective districts, which shall extend to all cases of which

the District Courts or County Courts have original or appellate jurisdiction, under such

restrictions and regulations as may be prescribed by law”); Tex. Code Crim. Proc. arts. 4.01
(establishing criminal jurisdiction in criminal actions in courts of appeals), .03 (providing that

courts of appeals “shall have appellate jurisdiction coextensive with the limits of their respective

districts in all criminal cases except those in which the death penalty has been assessed”).

Victoria County lies outside this Court’s district. See Tex. Gov’t Code § 22.201(d) (listing

counties in Third Court’s district), (n) (including Victoria County in list of counties in Thirteenth

Court’s district). Accordingly, we do not have appellate jurisdiction of this matter. We dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: April 14, 2022

Do Not Publish




                                                 2